DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I with traverse in the reply filed on 06/21/2022 is acknowledged. The traversal is unpersuasive because the groups are non-obvious variants requiring unique searches; the prior art applicable to one invention would not likely be applicable to another invention. Specifically, the different groups would at least require different search terms/queries; and prior art teaching one group would not likely teach the other group. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 06/10/2021, 08/09/2022, and 08/31/2022  are being considered by the examiner.



Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1 is a method claim without a transition term such as comprising, line 2 of claim 1 should be read for example as: “A method for analyzing the degree of hydrophobicity of a powder, comprising:”
Claim line 3: Adding powder should read as adding a sample powder. 

Remaining claims are objected because of their dependencies.
 Appropriate correction is required.

Allowable Subject Matter
Claim 1 is objected as described above, but is allowable over prior art. Claim 1 would be allowable if amended to overcome the objections. Claims 2-8 would be allowable at least because of their dependencies on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art fails to disclose or motivate one skilled in the art to perform a method of analyzing the degree of hydrophobicity of a powder (sample powder comprising: a parameter correlating to a powder concentration relative to an arbitrary voltage rate R in the range: Rmin < R < 100 is defined as 

    PNG
    media_image1.png
    47
    332
    media_image1.png
    Greyscale

a lipophilic solvent ratio in the solvent mixture corresponding to that x is represented by HP(x), a continuous function HP(x) of lipophilic solvent ratio is defined, for R meeting the range: Ri+1 K R < Ri wherein i is an integer, as 
 
    PNG
    media_image2.png
    51
    309
    media_image2.png
    Greyscale

and the parameter x (wherein 0 < x < 100) changes in proportion to a powder concentration c(t) (wherein 0 < c(t) < cmax) or cumulative sedimentation weight W(t) (wherein 0 < W(t) < BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/GMM/tttApplication No.: NEWDocket No.: 0171-2153PUS1 Page 13 of 19 Wmax), computing HP(x) at a preselected value of x as a representative value of the lipophilic solvent ratio distribution, the HP(x) being regarded as an index of hydrophobicity, in further combination with the remaining limitations of the claim.
The closest prior art found by the examiner includes:
WO 2015064703 A1, (SAKAMOTO)

JP 2009300718 A, (HASHIMOTO)
Prior art of record: JP 2006290712 A, (ASADA)
Prior art of record “Wetting of Octadecylsilylated Silica in Methanol-Water Eluents," Anal. Chem. (1996), Vol. 68, pp. 124-129 Partial European Search Report issued March 12, 2021, in European Patent Application No. 18806612.0, ( LI et al.)

SAKAMOTO discloses a method (using tester WET-101P) for analyzing the degree of hydrophobicity of a powder (sample powder:),
 adding a powder to be evaluated for its degree of hydrophobicity to a solvent mixture of a lipophilic solvent (methanol) and a hydrophilic solvent (water), 

continuously adding the lipophilic solvent (methanol) to the solvent mixture having the powder added thereto (2ml/min), when the powder is wetted and settled, the transmitted light intensity is measured using laser light (780 nm), the transmitted light intensity and the methanol concentration are plotted, and the methanol when the transmitted light intensity reaches 50%. The concentration was recorded as the degree of hydrophobicity.

SAKAMOTO fails to discloses: 

 a parameter correlating to a powder concentration relative to an arbitrary voltage rate R in the range: Rmin < R < 100 is defined as [Math. 1] 


    PNG
    media_image1.png
    47
    332
    media_image1.png
    Greyscale


a lipophilic solvent ratio in the solvent mixture corresponding to that x is represented by HP(x), a continuous function HP(x) of lipophilic solvent ratio is defined, for R meeting the range: Ri+1 K R < Ri wherein i is an integer, as [Math. 2]


 
    PNG
    media_image2.png
    51
    309
    media_image2.png
    Greyscale

and the parameter x (wherein 0 < x < 100) changes in proportion to a powder concentration c(t) (wherein 0 < c(t) < cmax) or cumulative sedimentation weight W(t) (wherein 0 < W(t) < BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/GMM/tttApplication No.: NEWDocket No.: 0171-2153PUS1 Page 13 of 19 Wmax), computing HP(x) at a preselected value of x as a representative value of the lipophilic solvent ratio distribution, the HP(x) being regarded as an index of hydrophobicity.  

HASHIMOTO discloses a method (The methanol titration test) for analyzing the degree of hydrophobicity of a powder (fine powder:),

 adding a powder to be evaluated for its degree of hydrophobicity to a solvent mixture of a lipophilic solvent (methanol) and a hydrophilic solvent (water), 

The volume resistivity is measured using a resistance measuring machine (manufactured by Mitsubishi Chemical Corporation, Hiresta UP and J-BOX) with an applied voltage of 10 V and a measurement time of 1 minute. (Measurement environment: temperature 23 ° C, relative humidity 55%).

ASADA discloses a method (using tester WET-100P) for analyzing the degree of hydrophobicity of a powder (sample powder:),

adding a powder to be evaluated for its degree of hydrophobicity to a solvent mixture of a lipophilic solvent (methanol) and a hydrophilic solvent (water), 

continuously adding the lipophilic solvent (methanol) to the solvent mixture having the powder added thereto, when the powder is wetted and settled, the transmitted light intensity is measured using laser light, the transmitted light intensity and the methanol concentration are plotted. The concentration was recorded as the degree of hydrophobicity.
LI  discloses a method (title) for analyzing the degree of hydrophobicity of a powder (Octadecylsilylated Silica),
adding a powder (Octadecylsilylated Silica) to be evaluated for its degree of hydrophobicity to a solvent mixture of a lipophilic solvent (Methanol) and a hydrophilic solvent (water).
All listed Prior art fail to teach or suggest a parameter correlating to a powder concentration relative to an arbitrary voltage rate R in the range: Rmin < R < 100 is defined as [Math. 1] 


    PNG
    media_image1.png
    47
    332
    media_image1.png
    Greyscale


a lipophilic solvent ratio in the solvent mixture corresponding to that x is represented by HP(x), a continuous function HP(x) of lipophilic solvent ratio is defined, for R meeting the range: Ri+1 K R < Ri wherein i is an integer, as [Math. 2]


 
    PNG
    media_image2.png
    51
    309
    media_image2.png
    Greyscale

and the parameter x (wherein 0 < x < 100) changes in proportion to a powder concentration c(t) (wherein 0 < c(t) < cmax) or cumulative sedimentation weight W(t) (wherein 0 < W(t) < BIRCH, STEWART, KOLASCH & BIRCH, LLPGMM/GMM/tttApplication No.: NEWDocket No.: 0171-2153PUS1 Page 13 of 19 Wmax), computing HP(x) at a preselected value of x as a representative value of the lipophilic solvent ratio distribution, the HP(x) being regarded as an index of hydrophobicity

continuously adding the lipophilic solvent (methanol) to the solvent mixture having the powder added thereto (page 126 right column, L.1-5), optical transmittance voltage measurement of solvent mixture while continuously adding lipophilic solvent to a solvent mixture. Furthermore discloses measuring a voltage rate of the solvent mixture at predetermined time intervals, at least until the voltage rate reaches the minimum.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856